Citation Nr: 1629913	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with arthritis.

2.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee with painful motion.    

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1980 and from October 1981 to March 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Philadelphia, Pennsylvania, and Baltimore, Maryland, respectively, which denied a rating in excess of 10 percent for left knee chondromalacia and a rating in excess of 10 percent for arthritis of the right knee with painful motion.  The Baltimore RO maintains jurisdiction over the Veteran's file.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at VA's Central Office in Washington, D.C.  A transcript of the hearing is associated with the record.  At such time, he waived initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence associated with the file since the issuance of the February 2010 statement of the case.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

A brief review of the procedural history with regard to the Veteran's service-connected bilateral knee disabilities is helpful in understanding the Board's current characterization of his claims.  

In November 1981, the AOJ denied the Veteran's claims for service connection for his bilateral knee disorder as he failed to report for a scheduled VA examination.  Thereafter, in a December 1984 rating decision, service connection for chondromalacia of the left knee and residuals of a right knee injury was granted and initial noncompensable ratings were assigned, effective April 30, 1984.  In a June 1985 rating decision, a 10 percent rating was assigned for the Veteran's right knee disability; however, his left knee disability was continued to be rated as noncompensably disabling.  In a January 1999 rating decision, the AOJ denied increased ratings for the Veteran's bilateral knee disabilities.  As the Veteran did not file a notice of disagreement (NOD) as to such decision and no new and material evidence was received within one year, it is final.

Thereafter, the Veteran filed for an increased rating for both knee disabilities in April 2001.  In a July 2002 rating decision, the AOJ awarded a temporary total rating for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence, effective January 7, 2002.  A noncompensable rating was assigned from April 1, 2002.  Such decision also denied a rating in excess of 10 percent for the Veteran's right knee disability, which was recharacterized as arthritis of the right knee with painful motion.  

Following an August 2002 VA review examination of the left knee, the AOJ continued the noncompensable rating for such disability in a September 2002 rating decision.  Thereafter, additional medical evidence referable to the left knee was received in October 2002 and, as such, in a January 2003 rating decision, the AOJ awarded a 10 percent rating for the Veteran's left knee disability, effective October 8, 2002.  In February 2003, the Veteran entered a NOD with regard to the assigned effective date for the 10 percent rating for his left knee disability as he argued such should have been April 1, 2002, the day following the cessation of the temporary total rating.  Thereafter, in a February 2003 rating decision, the AOJ granted the 10 percent rating for the Veteran's left knee disability, characterized as chondromalacia of the left knee, effective April 1, 2002, thus satisfying the Veteran's NOD in full.  

Thereafter, in June 2003, the Veteran entered a statement in which he indicated that he had submitted additional evidence and requested an increased rating for his left knee disability.  While the AOJ initially construed such statement as an NOD, the Veteran clarified in an August 2003 statement that such was not an NOD and requested that any such pending NOD be withdrawn.  Rather, he indicated that his June 2003 submission was intended to be a claim for an increased rating for his left knee disability.  Thereafter, in a December 2003 rating decision, which addressed the June 2003 claim, the AOJ denied a rating in excess of 10 percent for the Veteran's left knee chondromalacia.   

Following the issuance of the December 2003 rating decision, the Veteran entered a NOD as to the propriety of the rating assigned for his left knee disability in September 2004.  In such statement, he also indicated that his right knee disability had increased in severity.  However, as such statement was received more than a year after the last rating decision that addressed the Veteran's right knee disability, i.e., the July 2002 rating decision, such may not be construed as an NOD.  

While the AOJ acknowledged the NOD in an October 2004 letter and the Veteran elected the traditional appeal process in December 2004, no statement of the case was issued.  Subsequently, in January 2005, the Veteran filed a claim for an increased rating for his left knee chondromalacia.  In an October 2005 rating decision, which addressed the Veteran's January 2005 claim, the AOJ denied a rating in excess of 10 percent for chondromalacia of the left knee.  

In July 2006, the Veteran filed a claim for increased ratings for his left and right knee disabilities.  In this regard, while the wording of such statement was confusing, he clarified in a later statement that he indicated such to be a claim for an increased rating for such disabilities.  Thereafter, in an August 2006 communication, the Veteran stated the following:

Your October 5, 2005, letter and rating decision of October 3, 2005, advised that my Chondromalacia, left knee, which is 10% disabling is continued.  I filed a Notice of Disagreement with that decision continuing the 10% disability evaluation.  On July 14, 2006, I filed a claim for an increase in my service connected disabilities...I am WITHDRAWING notice of disagreement.  Please develop and decide the claim for increased disability evaluations.

However, upon a review of the file, there does not appear to be a NOD as to the October 2005 rating decision.  According to the Veterans Appeals Control and Locator System, it appears that the AOJ construed the August 2006 statement to be a withdrawal of the Veteran's September 2004 NOD to the December 2003 rating decision.  

Pursuant to 38 C.F.R. § 20.204, a veteran may withdraw his appeal, or any issue therein, in a written submission to the Board.  A withdrawal of a claim is effective only where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet.App. 45, 57 (2011).  In the instant case, the record reveals what is, at best, ambiguous communications and, absent further clarification, such are insufficient to deprive the Board of jurisdiction over the claim of entitlement to an increased rating for the left knee disability stemming from the December 2003 rating decision.  See Evans v. Shinseki, 25 Vet App 7 (2011) (VA must seek clarification when a submission is ambiguous as to the appellant's intent).  

Additionally, in the February 2010 statement of the case, the AOJ acknowledged that the Veteran had continuously processed his claim for an increased rating for his left knee disability since October 2002.  Furthermore, at his January 2016 Board hearing, the Veteran and his representative argued that the Veteran's claim for an increased rating had been pending since the issuance of the December 2003 rating decision.

In a September 2006 rating decision, which was issued in October 2006, the AOJ denied such claims.  Thereafter, in July 2007, the Veteran filed another claim for increased ratings for his bilateral knee disabilities.  Such claims were denied in a September 2007 rating decision, which was issued in October 2007.  However, service connection for mild left perineal neuropathy, as related to the Veteran's service-connected left knee chondromalacia, was granted with a noncompensable rating, effective July 16, 2007.  The Veteran did not enter a NOD with regard to either the effective date or rating assigned for his neuropathy.

Subsequently, in March 2008, the Veteran again filed for increased ratings for his bilateral knee disabilities.  In the April 2008 rating decision, the AOJ denied a rating in excess of 10 percent for the Veteran's arthritis of the right knee with painful motion and granted a 20 percent rating for chondromalacia of the left knee, effective March 10, 2008, the date VA received his claim for an increased rating.

Thereafter, in May 2008, the Veteran filed an NOD with regard to the effective date of March 10, 2008, for the assignment of the 20 percent rating for his left knee disability, arguing that his claim stemmed from 2003.  In March 2009, the Veteran entered an NOD with regard to the propriety of the assigned ratings for his bilateral knee disabilities.  

In February 2010, the AOJ issued a statement of the case addressing three issues: entitlement to a rating in excess of 20 percent for left knee chondromalacia, entitlement to a rating in excess of 10 percent for arthritis of the right knee with painful motion, and entitlement to an effective date prior to March 10, 2008, for the assignment of the 20 percent rating for the Veteran's left knee disability.  He perfected his appeal as to all three issues in April 2010.

While his appeal was pending, the Veteran filed a claim for increased ratings for his bilateral knee disabilities.  In an August 2014 rating decision, the AOJ awarded service connection for surgical scar left knee, status post lateral release and chondroplasty surgery, with a noncompensable rating, effective January 7, 2002, and granted a 10 percent rating for mild left peroneal neuropathy, effective November 18, 2011.  The Veteran did not enter a NOD with regard to either the effective date or rating assigned for his scar or neuropathy.  Such rating decision also continued the 10 percent rating for his arthritis of the right knee with painful motion, but reduced the 20 percent rating to 10 percent for his left knee chondromalacia with arthritis, effective March 10, 2008, based on a finding of clear and unmistakable error in the April 2008 rating decision.  The effect of such reduction resulted in the assignment of a 10 percent rating as of April 1, 2002, to the present. 

Consequently, as the Veteran's claim for an increased rating for his left knee disability stems from the appeal of the December 2003 rating decision.  However, in this regard, while such decision addressed the June 2003 claim, as the Veteran had submitted new and material evidence referable to his left knee disability within one year of the February 2003 rating decision, which assigned the 10 percent rating as of April 1, 2002, the Board finds that the pertinent period for review stems from such date, rather than the June 2003 date of claim.  Consequently, as the Board is reviewing the propriety of the assignment of the 10 percent rating from the period from April 1, 2002, to the present, the perfected appeal as to the claim for an effective date prior to March 10, 2008, for a 20 percent rating is encompassed in such characterization.  Therefore, there is no need to separately address such matter. 

Furthermore, based on the foregoing procedural history, the Veteran's claim for an increased rating for his right knee stems from his March 2008 claim, as addressed in the April 2008 rating decision.

Additionally, at his Board hearing, the Veteran testified that, as a result of his left knee disability, he had been unable to work on a full-time basis in his usual occupation, noting that his part-time employment, for which accommodation was provided, was not substantially gainful employment.  As such, resolving doubt in the Veteran's favor, the issue of a TDIU is raised by the record.  The Board has jurisdiction over a TDIU claim as part and parcel of the Veteran's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  This issue has been separately characterized above in accordance with that decision.  

The Board notes that the August 2014 rating decision also determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran entered a NOD as to such claim in March 2015.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected. 

The Veteran's March 27, 2015, submission also raises the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for tinnitus.  Such issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.155, 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran asserts that higher disability ratings are warranted for his service-connected right and left knee disabilities.  He maintains that symptoms, to include pain and instability, result in additional functional impairment not contemplated in the current ratings assigned.  

The Board notes that VA's duty to assist requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.

The record reflects that the Veteran filed an application for VA Vocational Rehabilitation in February 2003.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  A copy of the Veteran's vocational rehabilitation folder, if available, is to be obtained for consideration on appeal. 

Further, the Veteran asserts that his service-connected right and left knee disabilities have become worse since the most recent VA examination was conducted in July 2014.  As such, the Board finds it necessary to remand the matters to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that the Veteran testified to having treatment at the Wilmington, Delaware, VA Medical Center until 2011, and later that same year began receiving treatment at the Washington, D.C., VA Medical Center.  The Board notes that VA treatment records from the Wilmington VA Medical Center associated with the file do not date beyond October 2010.  In addition, it does not appear that treatment records from the Washington DC VA Medical Center, to include June 2015 surgical records in association with a right knee operation, are associated with the file.  Thus, prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, as indicated in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  However, the Veteran's TDIU claim has not been adjudicated in the first instance by the AOJ.  Godfrey v. Brown, 7 Vet. App. 398   (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Furthermore, such is inextricably intertwined with his increased rating claims.  Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the AOJ in the first instance and such action will also allow for the AOJ to provide the Veteran with a Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, request that he complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and conduct any necessary development.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.

3.  Obtain complete VA treatment records, to include from the Wilmington, Delaware, and Washington, DC, VA Medical Centers dated from April 2002 to the present, to include records in June 2015 pertaining to a right knee operation.  

4.  The Veteran should be scheduled for an appropriate VA examination so as to ascertain the nature and severity of his service-connected bilateral knee disabilities. The record, to include a copy of this remand, should be reviewed by the examiner. The examiner must also discuss the Veteran's medical history, symptoms, and current complaints, and document the Veteran's disclosures in the examination report. 

Examination findings should be reported to allow for application of pertinent rating criteria for the knees.  In this regard, range of motion studies should be conducted.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion and on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should also address whether the Veteran's bilateral knee disabilities result in lateral instability or recurrent subluxation and, if so, the severity of such manifestation(s).

The examiner should also address whether the Veteran has, at any time since April 2002 for the left knee and March 2007 for the right knee, experienced dislocated or removed semilunar cartilage (i.e., the meniscus).  If so, the examiner should describe the associated symptomatology and the approximate onset, if possible.

The examiner should also comment on the functional effect the Veteran's service-connected left and right knee disabilities (right and left knee) have on his daily life, to include his employability.  

A rationale for all opinions expressed should be provided. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration of entitlement to a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


